
      
        
        FEDERAL COMMUNICATIONS COMMISSION
        47 CFR Part 73
        [MB Docket No. 21-10; RM-11873; DA 21-41; FR ID 17400]
        Television Broadcasting Services Jefferson City, Missouri
        
          AGENCY:
          Federal Communications Commission.
        
        
          ACTION:
          Proposed rule.
        
        
          SUMMARY:
          The Commission has before it a petition for rulemaking filed by KRCG Licensee, LLC, (Licensee), licensee of KRCG, channel 12, Jefferson City, Missouri, requesting the substitution of channel 29 for channel 12 at Jefferson City in the DTV Table of Allotments. The Licensee states that the Commission has recognized that VHF channels have certain propagation characteristics which may cause reception issues for some viewers, and also that reception of VHF signals require larger antennas that are generally not well suited to the mobile applications expected under flexible use, relative to UHF channels. KRCG has received numerous complaints from viewers unable to receive the Station's over-the-air signal, despite being able to receive signals from other stations and that its channel substitution proposal will result in more effective building penetration for indoor antenna reception and will also greatly improve the Station's ability to provide ATSC 3.0 service to homes, vehicles and portable devices, etc. Licensee further states that operation on channel 29 will not result in any predicted loss of service and would result in a substantial increase in signal receivability for KRCG viewers.
        
        
          DATES:
          Comments must be filed on or before March 22, 2021 and reply comments on or before April 5, 2021.
        
        
          ADDRESSES:
          Federal Communications Commission, Office of the Secretary, 45 L Street NE, Washington, DC 20554. In addition to filing comments with the FCC, interested parties should serve counsel for petitioner as follows: Paul A. Cicelski, Esq., Lerman Senter PLLC, 2001 L Street NW, Suite 400, Washington, DC, 20036.
        
        
          FOR FURTHER INFORMATION CONTACT:

          Joyce Bernstein, Media Bureau, at (202) 418-1647; or Joyce Bernstein, Media Bureau, at Joyce.Bernstein@fcc.gov.
        
      
      
        SUPPLEMENTARY INFORMATION:
        This is a synopsis of the Commission's Notice of Proposed Rulemaking, MB Docket No. 21-10; RM-11873; DA 21-41, adopted January 12, 2021, and released January 12, 2021. The full text of this document is available for download at https://www.fcc.gov/edocs. To request materials in accessible formats (braille, large print, computer diskettes, or audio recordings), please send an email to FCC504@fcc.gov or call the Consumer & Government Affairs Bureau at (202) 418-0530 (VOICE), (202) 418-0432 (TTY).

        This document does not contain information collection requirements subject to the Paperwork Reduction Act of 1995, Public Law 104-13. In addition, therefore, it does not contain any proposed information collection burden “for small business concerns with fewer than 25 employees,” pursuant to the Small Business Paperwork Relief Act of 2002, Public Law 107-198, see 44 U.S.C. 3506(c)(4). Provisions of the Regulatory Flexibility Act of 1980, 5 U.S.C. 601-612, do not apply to this proceeding.
        Members of the public should note that all ex parte contacts are prohibited from the time a Notice of Proposed Rulemaking is issued to the time the matter is no longer subject to Commission consideration or court review, see 47 CFR 1.1208. There are, however, exceptions to this prohibition, which can be found in Section 1.1204(a) of the Commission's rules, 47 CFR 1.1204(a).
        See Sections 1.415 and 1.420 of the Commission's rules for information regarding the proper filing procedures for comments, 47 CFR 1.415 and 1.420.
        
          List of Subjects in 47 CFR Part 73
          Television.
        
        
          Federal Communications Commission.
          Thomas Horan,
          Chief of Staff, Media Bureau.
        
        
          Editorial Note:
           This document was received at the Office of the Federal Register on January 19, 2021.
        
        Proposed Rule
        For the reasons discussed in the preamble, the Federal Communications Commission proposes to amend 47 CFR part 73 as follows:
        
          PART 73—RADIO BROADCAST SERVICE
        
        1. The authority citation for part 73 is revised to read as follows:
        
          Authority:
          47 U.S.C. 154, 303, 334, 336, and 339.
        
        
        2. In § 73.622 in paragraph (i) amend the Post-Transition Table of DTV Allotments under Missouri by revising the entry for Jefferson to read as follows:
        
          § 73.622 
          Digital television table of allotments.
          
          (i)  * * * 
          
             
            
              Community
              Channel No.
            
            
               
            
            
              *    *    *    *    *
            
            
              
                MISSOURI
              
            
            
               
              *    *    *    *    *
            
            
              Jefferson City
              20, 29
            
            
               
            
            
              *    *    *    *    *
            
          
        
      
      [FR Doc. 2021-01492 Filed 2-17-21; 8:45 am]
      BILLING CODE 6712-01-P
    
  